Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1. (Currently Amended) A system of configuring a common security policy for a plurality of nodes comprising: 
an enterprise security management configuration server comprising; 
a programmable circuit; 
a memory storing computer-executable instructions that, when executed by the programmable circuit, cause the enterprise security management configuration server to: 
associate one or more IP addresses with at least one profile within an enterprise security management configuration tool; 
for each of the nodes included within the enterprise network: 
determine whether an IP address of the node corresponds to at least one of the one or more IP addresses associated with the at least one profile; 
based on the IP address of the node corresponding to at least one of the one or more IP addresses associated with the profile, add the node to the at least one profile; 

determine a common security policy to apply to each of the nodes within the at least one profile.


10. (Currently Amended) A system of configuring a common security policy for a plurality of nodes comprising: 
an enterprise security management configuration server comprising; 
a programmable circuit; 
a memory storing computer-executable instructions that, when executed by the programmable circuit, cause the enterprise security management configuration server to: 
associate a classification with a profile within an enterprise security management configuration tool; 
for each of the nodes included within the enterprise network: 
determine whether a classification of the node corresponds to the classification associated with the profile; 
based on the classification of the node corresponding to the classification associated with the profile, add the node to the profile; 
affinitize one or more of the plurality of nodes into one or more profiles based on network concordance data, the one or more profiles including the profile associated with the classification; 
determine a common security policy to apply to each of the nodes within the profile.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	After searches and consideration, the examiner finds the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446